                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ASETEK DANMARK A/S,                               Case No. 19-cv-00410-EMC
                                   8                    Plaintiff,
                                                                                           CLAIM CONSTRUCTION ORDER
                                   9             v.

                                  10     COOLIT SYSTEMS INC, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Asetek Danmark A/S (“Asetek”) accuses Defendant CoolIT Systems, Inc.

                                  15   (“CoolIT”) of infringing five patents. The parties submitted two disputed claims terms for

                                  16   construction: one from the ’330 patent and one from the ’601 patent. Docket No. 237. On May

                                  17   18, 2021, the parties appeared before the Court for a claim construction hearing on these two

                                  18   disputed claim terms.

                                  19                                       I.      BACKGROUND

                                  20   A.     Procedural Background

                                  21          Asetek filed this lawsuit against CoolIT on January 23, 2019, alleging infringement of

                                  22   patents which pertain to liquid cooling technology, which transfers heat away from the heat-

                                  23   producing parts of electronic devices, e.g., central processing units (“CPU’s”) and semiconductors.

                                  24   Compl. ¶¶ 8-9 (Docket No. 1). The technology operates by absorbing heat from a heat-generating

                                  25   device, transporting the heat away from that source and dissipating it elsewhere. Id. ¶ 24. Asetek

                                  26   accused CoolIT of infringing the ’362 patent; the ’764 patent; the ’681 patent; the ’354 patent; and

                                  27   the ’355 patent. Id. ¶¶ 16-94.

                                  28          On July 22, 2020, this Court issued a claim construction order construing several claim
                                   1   terms at issue in the patents-in-suit, including the term “[inlet/outlet] header,” as discussed further

                                   2   infra. See Claim Construction Order at 25-29 (Docket No. 149).

                                   3          On December 22, 2020, this Court issued a minute order consolidating the case at bar with

                                   4   the related case of Asetek Danmark A/S v. Corsair Gaming, Inc. et al, Case No. 3:20-cv-06541-

                                   5   EMC. Docket No. 207 at 1. Asetek asserted two of the same patents in the Corsair action (the

                                   6   ’354 and ’355 patents) along with the ’601 and ’196 patents, which it alleged were continuations

                                   7   of the ’354 and the ’355 patents. Corsair Compl. ¶¶ 1, 13. As in the instant case, each of these

                                   8   patents relates to liquid cooling technology for cooling heat-generating electronic components. Id.

                                   9   ¶ 1. Corsair identifies itself as “a provider of high-performance gaming and streaming products”

                                  10   and Asetek alleged that Corsair’s Capellix products infringed upon these four patents. Id. ¶ 11.

                                  11   Asetek alleged that CoolIT supplied Corsair with liquid cooling products to be used in Corsair’s

                                  12   gaming products, and that both parties had knowledge that such products infringed the four
Northern District of California
 United States District Court




                                  13   patents-in-suit. Id. ¶ 13.

                                  14          After consolidating the instant case with Corsair, the Court directed the parties to meet and

                                  15   confer regarding case management for pre-trial and trial, including the filing of a consolidated

                                  16   complaint. Id. at 2. The Court also directed the parties to meet and confer and stipulate to the pre-

                                  17   trial limitations they previously agreed to during their meet and confers, e.g., expedited

                                  18   contentions for the ’601 and ’196 patents, with no new infringement theories by Asetek and no

                                  19   new prior art by CoolIT; no claim construction for the ’601 and ’196 patents; no new infringement

                                  20   or invalidity contentions or claim construction for the ’354 or ’355 patents; and limits on the

                                  21   number of claims and claims per patent to be tried. Id.

                                  22          In the operative SAC (the consolidated complaint), Asetek accuses CoolIT and Corsair of

                                  23   infringing five separate patents: (1) U.S. Patent No. U.S. 10,613,601 (“the ’601 patent”); (2) U.S.

                                  24   Patent No. 10,599,196 (“the ’196 patent”); (3) U.S. Patent No. 10,078,354 (“the ’354 patent”);

                                  25   (4) U.S. Patent No. 10,078,355 (“the ’355 patent”); (5) U.S. Patent No. 8,240,362 (“the ’362

                                  26   patent”). Docket No. 228. The ’196 and ’601 patents are newly asserted in this consolidated

                                  27   case. CoolIT filed its Answer to SAC for Patent Infringement and Third Amended Counterclaims

                                  28   in which it accused Asetek of infringing, inter alia, the ’330 patent, entitled “Fluid Heat
                                                                                          2
                                   1   Exchanger Configured to Provide a Split Flow.” Docket No. 233 ¶ 11.

                                   2          The parties dispute the necessity of claim construction for the two claim terms at issue

                                   3   from the ’330 and ’601 patents. Asetek argues that claim construction is necessary because

                                   4   CoolIT has asserted new prior art and infringement theories following this Court’s claim

                                   5   construction order. Docket No. 237 at 1. CoolIT argues that claim construction is not needed

                                   6   because the Court has already issued a claim construction order on the ’330 and ’601 patents. Id.

                                   7   To facilitate advancement of this case, the Court will construe the two claim terms at issue.

                                   8                                    II.      LEGAL STANDARD

                                   9   A.     Claim Construction

                                  10          Claim construction is a question of law, although it may contain factual underpinnings.

                                  11   Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1357 (Fed.

                                  12   Cir. 2016). “The purpose of claim construction is to ‘determin[e] the meaning and scope of the
Northern District of California
 United States District Court




                                  13   patent claims asserted to be infringed.’” O2 Micro Int'l Ltd. v. Beyond Innovation Tech. Co., 521

                                  14   F.3d 1351, 1360 (Fed. Cir. 2008) (quoting Markman v. Westview Instruments, Inc., 52 F.3d 967,

                                  15   976 (Fed. Cir. 1995) (en banc), aff'd, 517 U.S. 370 (1996)).

                                  16          It is a bedrock principle of patent law that “the claims of a patent define the invention.”

                                  17   Innova/Pure Water, Inc. v. Safari Water Filtration Sys., 381 F.3d 1111, 1115 (Fed. Cir. 2004).

                                  18   The words of a claim are generally given their “ordinary and custom meaning,” which is “the

                                  19   meaning that the term would have to a person of ordinary skill in the art in question at the time of

                                  20   the invention.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005); see also

                                  21   Multiform Desiccants, Inc. v. Medzam Ltd., 133 F.3d 1473, 1477 (Fed. Cir. 1998) (“[i]t is the

                                  22   person of ordinary skill in the field of the invention through whose eyes the claims are

                                  23   construed”). The inquiry into how a person of ordinary skill in the art interprets the claim term

                                  24   “provides an objective baseline from which to begin claim interpretation.” Phillips, 415 F.3d at

                                  25   1313. A person of ordinary skill reads the claim term “not only in the context of the particular

                                  26   claim in which the disputed term appears, but in the context of the entire patent, including the

                                  27   specification.” Id.

                                  28          In some cases, the ordinary meaning of claim language, as understood by a person of skill
                                                                                         3
                                   1   in the art, may be “readily apparent even to lay judges, and claim construction in such cases

                                   2   involves little more than the application of the widely accepted meaning of commonly understood

                                   3   words.” Id. at 1314. But other times the parties may use claim language idiosyncratically, and the

                                   4   Court must look to “those sources available to the public that show what a person of skill in the art

                                   5   would have understood disputed claim language to mean,” such as “the words of the claims

                                   6   themselves, the remainder of the specification, the prosecution history, and extrinsic evidence

                                   7   concerning relevant scientific principles, the meaning of technical terms, and the state of the art.”

                                   8   Id. (quoting Innova, 381 F.3d at 1116).

                                   9           Courts first look to intrinsic evidence because “the claims themselves provide substantial

                                  10   guidance as to the meaning of particular claim terms.” Id. The context in which a claim term is

                                  11   used can be highly instructive, as can “[o]ther claims of the patent in question, both asserted and

                                  12   unasserted.” Id. “Differences among claims can also be a useful guide in understanding the
Northern District of California
 United States District Court




                                  13   meaning of particular claim terms.” Id. But claims must also be read “in view of the

                                  14   specification,” which is always “highly relevant to the claim construction analysis” and is often

                                  15   “dispositive.” Id. at 1315 (internal quotations omitted); see also Cont'l Circuits LLC v. Intel

                                  16   Corp., 915 F.3d 788, 796 (Fed. Cir. 2019) (“the specification ‘is always highly relevant to the

                                  17   claim construction analysis … [and] it is the single best guide to the meaning of a disputed term’”)

                                  18   (quoting Phillips, 415 F.3d at 1315).

                                  19           In addition to consulting the specification, courts should consider “the patent's prosecution

                                  20   history,” which is “of primary significance in understanding the claims.” Markman, 52 F.3d at

                                  21   980. However, the Federal Circuit has cautioned that “because the prosecution history represents

                                  22   an ongoing negotiation between the PTO and the applicant, rather than the final product of that

                                  23   negotiation, it often lacks the clarity of the specification and thus is less useful for claim

                                  24   construction purposes.” Phillips, 415 F.3d at 1317.

                                  25           District courts may also consider extrinsic evidence, which consists of “all evidence

                                  26   external to the patent and prosecution history, including expert and inventor testimony,

                                  27   dictionaries, and learned treatises.” Id. at 1317-18. However, extrinsic evidence is “less

                                  28   significant than the intrinsic record in determining the legally operative meaning of claim
                                                                                           4
                                   1   language.” Id. at 1317 (internal quotation omitted).

                                   2                                       III.     DISCUSSION

                                   3   A.     Stipulated Claim Terms

                                   4          The parties have met and conferred and have reached agreement on claim construction for

                                   5   the following claim terms:

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   Joint Supplemental Claim Construction and Pre-Hearing Statement at 2 (Docket No. 237).
                                  27   B.     Disputed Claim Terms
                                  28          The parties seek the Court’s construction on two disputed claim terms, one each from the
                                                                                        5
                                   1   ’601 and ’330 patent.

                                   2          1.      “first/second side of the [plurality of] fins” (’330 patent, claim 1); “first/second side

                                   3                  of the plurality of juxtaposed fins” (’330 patent, claims 12 and 14)

                                   4

                                   5         Asetek’s Construction             Cool’s IT’s Construction            Court’s Construction
                                   6
                                        “the outer sides of the outermost     Plain & ordinary meaning         Plain & ordinary meaning
                                   7    fins in the entire array of fins”

                                   8

                                   9          Claim 1 of the ’330 patent contains the following claim language:
                                  10                  “A fluid heat exchanger comprising … a seal extending between the
                                                      housing and the plate positioned over the plurality of distal fin ends,
                                  11                  wherein the elongate fluid inlet opening defined by the plate extends
                                                      between a proximal end and a distal end, wherein a region of the
                                  12                  inlet header is positioned adjacent a first side of the fins and a
Northern District of California
 United States District Court




                                                      region of the outlet header is positioned adjacent the second side of
                                  13                  the fins.”
                                  14   ’330 Patent, Claim 1 (7:40; 8:12-18) (emphasis added to disputed claim language) (Docket No.
                                  15   113-4). Claim 12 contains the following claim language:
                                  16                  “a housing spaced apart from the plate, wherein the housing has an
                                                      inlet aperture and an outlet aperture, wherein the inlet aperture
                                  17                  opens to an inlet header region positioned adjacent a first side of
                                                      the plurality of juxtaposed fins and the outlet aperture opens from
                                  18                  an outlet header region positioned adjacent a second side of the
                                                      plurality of juxtaposed fins opposite the first side of the plurality of
                                  19                  fins, and wherein the elongate aperture of the plate extends away
                                                      from the inlet header region transversely relative to the plurality of
                                  20                  juxtaposed fins.”
                                  21   ’330 Patent, Claim 12 (9:28-37) (emphasis added to disputed claim language). Finally, Claim 14
                                  22   contains the following claim language:
                                  23                  “a housing having an inlet and an outlet, wherein the inlet opens to
                                                      an inlet header region juxtaposed with a first side of the plurality of
                                  24                  juxtaposed fins, and wherein the outlet opens from an outlet header
                                                      region juxtaposed with a second side of the plurality of juxtaposed
                                  25                  fins, wherein the first side and the second side are positioned
                                                      opposite relative to each other.”
                                  26
                                  27   ’330 Patent, Claim 14 (9:56-62) (emphasis added to disputed claim language).
                                  28          The parties dispute whether the “plurality of fins,” as used in the claim language cited
                                                                                          6
                                   1   supra, includes all, or substantially all, of the fins and corresponding microchannels on the heat

                                   2   spreader plate. CoolIT proposes the plain and ordinary meaning of the word “plurality,” which

                                   3   simply means “more than one.” Opening Brief at 1 (Docket No. 244). Asetek argues that

                                   4   substantially all microchannels/fins in the array must constitute the claimed “plurality of fins.”

                                   5   Responsive Brief at 5 (Docket No. 247). It contends that the claimed “plurality of fins” are those

                                   6   that are relevant for the purpose of the invention and can receive cooling fluid to cool the heat

                                   7   spreader plate. Id. Asetek argues that, absent its asserted limitation, the plain and ordinary

                                   8   meaning of “plurality of fins” could mean any arbitrary subset of fins, regardless of whether the

                                   9   fins in the plurality receive cooling liquid or not. Id. at 8.

                                  10           The term “plurality of fins” has a plain and ordinary meaning to a person of ordinary skill

                                  11   in the art (“POSITA”). Both sides’ experts agree that a POSITA would understand the term

                                  12   “plurality of fins” or “plurality of juxtaposed fins” to mean “more than one fin”/“more than one
Northern District of California
 United States District Court




                                  13   juxtaposed fin.” See Pokharna Decl. ¶ 14 (“one of ordinary skill in the art would understand ‘a

                                  14   plurality of fins’ / ‘a plurality of juxtaposed fins’ to mean ‘more than one fin’ / ‘more than one

                                  15   juxtaposed fin.’), ¶ 16 (“one of ordinary skill in the art would understand that the terms ‘a plurality

                                  16   of fins’ and ‘a plurality of juxtaposed fins’ to be the fins that define the microchannels that are

                                  17   designed to receive cooling fluid to cool the heat spreader plate, which is in contact with the

                                  18   computer chip and which in turn cools the computer chip”); Opening Brief at 4 (quoting Asetek’s

                                  19   expert, Dr. Tilton, as testifying that a plurality of fins means “more than one” and “does not

                                  20   require all of the fins on the heat spreader plate”). Asetek has not shown that CoolIT intended to

                                  21   use a specialized lexicon for this claim term. Further, Asetek’s argument that the plain meaning

                                  22   includes any arbitrary subset of fins is answered by the claim language, which contains a

                                  23   limitation stating that only those fins that “define[] a corresponding plurality of microchannels

                                  24   configured to direct a heat transfer fluid over the heat spreader plate” can be included within the

                                  25   plurality of fins. ’330 patent, Claim 1 (7:46-48) (emphasis added). Thus, the functional limitation

                                  26   which Asetek’s construction seeks to add is already present in the claim language.

                                  27           The parties also dispute whether, as CoolIT argues, the term “side” can mean both the

                                  28   outside and the inside of the fins. CoolIT provides a graphic showing the “inner” and “outer” fins:
                                                                                           7
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11   Reply Brief at 8 (Docket No. 250).

                                  12           Asetek argues that the inlet and outlet headers in the invention are adjacent to and
Northern District of California
 United States District Court




                                  13   juxtaposed with only the outermost fins in the array. Responsive Brief at 8-9. CoolIT counters

                                  14   that, consistent with this Court’s prior claim construction order, the requirement in the claim

                                  15   language that “a region of the inlet header is positioned adjacent a first side of the [plurality of]

                                  16   fins” and “a region of the outlet header is positioned adjacent the second side of the [plurality of]

                                  17   fins” does not impose Asetek’s constraint that the “side[s]” of the plurality of fins be the outer

                                  18   sides of the fins. Reply Brief at 5-6.

                                  19           CoolIT’s proposed construction is consistent with this Court’s prior claim construction

                                  20   order. CoolIT’s expert, Dr. Pokharna, has submitted the following depiction of the claim language

                                  21   at issue:

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          8
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16   Pokharna Decl. ¶ 28.

                                  17          At the claim construction hearing, CoolIT argued that the first side of the plurality of

                                  18   juxtaposed fins corresponds with the inlet header 112 (the green highlighted region shaped like a

                                  19   sideways “T” in the above figure), and the second side of the plurality of juxtaposed fins

                                  20   corresponds with the outlet header 126. It argued that the inlet header includes the inlet passage

                                  21   104 and inlet opening 114, but that the inlet header is not limited to that passage or that opening,

                                  22   for the inlet header 112 comprises the entire shaded green region. CoolIT’s interpretation is

                                  23   consistent with this Court’s prior claim construction order, wherein the Court agreed with CoolIT

                                  24   that the inlet header includes the portion of 112 above inlet opening 114 and that the outlet header

                                  25   includes the portion of 126 above outlet opening 124. See Claim Construction Order at 28.

                                  26          Specifically, the Court noted Dr. Pokharna’s opinion that “opening 114 is ‘a plane that is

                                  27   defining the bottom of the inlet header,’” and it found this opinion persuasive because it comports

                                  28   with FIGS. 2 and 3 in the specifications, which show the opening 114 below the inlet header 112
                                                                                         9
                                   1   and the opening 124 below the outlet header 126:

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21   Id. (emphasis added). Thus, this Court already adopted CoolIT’s plain and ordinary construction

                                  22   of “[inlet/outlet] header,” when it held that the inlet and outlet headers include those sections of

                                  23   the sideways “T” which overlie the elongate fluid opening. Id. Further, this Court adopted the

                                  24   construction “with no intervening solid structure between it and” for both the term “adjacent” and

                                  25   the term “juxtaposed with.” Id. at 29-33.

                                  26          The Court’s claim construction order shows that a side of the plurality of fins can refer to

                                  27   both the outside or inside of a first/second side of the plurality of fins. CoolIT’s proposed

                                  28   construction is therefore consistent with this Court’s prior claim construction order. Asetek’s

                                                                                         10
                                   1   proposed construction, which requires that the inlet and outlet headers be adjacent to and

                                   2   juxtaposed with only the outer sides of the outermost microchannels that receive cooling liquid to

                                   3   cool the heat spreader plate, contravenes this Court’s prior claim construction order.

                                   4          Further, both sides’ experts, Dr. Pokharna and Dr. Tilton, agree that the plain and ordinary

                                   5   meaning of “plurality of fins” means “more than one fin.” CoolIT’s Opening Brief at 4 (Docket

                                   6   No. 244). Asetek seeks to insert a functional limitation into this claim term, arguing that plurality

                                   7   should mean “substantially all” of the fins. Asetek’s Responsive Brief at 5 (Docket No. 247). Dr.

                                   8   Pokharna, CoolIT’s expert, argues that a POSITA involved in manufacturing fluid heat

                                   9   exchangers would have been motivated to create a few extra microchannels on the heat spreader

                                  10   plate by producing a few more fins such that the “elongate fluid inlet opening” size does not need

                                  11   to precisely match all of the microchannels on the heat spreader plate. CoolIT’s Opening Brief at

                                  12   7. Asetek agrees with CoolIT’s expert that the heat spreader plate may include a few extra
Northern District of California
 United States District Court




                                  13   fins/microchannels over which the “inlet”/“aperture” may not extend to, in order account for

                                  14   manufacturing tolerances. Asetek’s Responsive Brief at 7 n.3. But it contends that, aside from

                                  15   these few extra microchannels, substantially all fins/microchannels on the heat spreader plate must

                                  16   receive cooling liquid to cool the heat spreader plate. Id.

                                  17          This expert testimony shows that the parties agree that a POSITA would understand a

                                  18   “plurality of fins” to mean those fins that define the microchannels which are designed to receive

                                  19   cooling liquid to cool the heat spreader plate (in other words, that a “plurality of fins” need not

                                  20   include all fins on the heat spreader plate). There is no basis for importing the additional

                                  21   functional limitation sought by Asetek.

                                  22          The Court adopts CoolIT’s proposed construction and interprets this claim term under its

                                  23   plain and ordinary meaning.

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         11
                                   1          2.      “direct the cooling liquid from the central region toward the perimeter of the lower

                                   2                  chamber” (’601 patent, claims 1, 6, 12)

                                   3

                                   4       Asetek’s Construction            CoolIT’s Construction             Court’s Construction
                                   5
                                        “direct the cooling liquid       No construction is necessary. Plain and ordinary meaning
                                   6    from the central region          Defendants object to Asetek’s
                                        through the lower chamber        proposal to construe this
                                   7    toward the perimeter of the      term, as it is already in
                                        lower chamber”                   asserted claim 1 of the ’354
                                   8                                     patent. Defendants reserve
                                                                         their right to assert the term
                                   9
                                                                         “central region” as invalid
                                  10                                     under 35 U.S.C. § 112.”

                                  11

                                  12          The claim language provides as follows:
Northern District of California
 United States District Court




                                  13                  “A cooling system for a computer system processing unit,
                                                      comprising … an upper chamber and a lower chamber … wherein
                                  14                  the lower chamber includes a plurality of channels configured to
                                                      split the flow of cooling liquid and direct the cooling liquid from the
                                  15                  central region toward the perimeter of the lower chamber [where the
                                                      cooling liquid is collected along the perimeter and directed from the
                                  16                  lower chamber through the second passage]”
                                  17   ’601 patent, claims 1, 6, and 12 (emphasis added; the bracketed language is only included in

                                  18   claims 1 and 12, not claim 6).

                                  19          Asetek asks that the Court construe that above bolded phrase to mean fluid that flows

                                  20   through the lower chamber “from the central region toward the perimeter of the lower chamber.”

                                  21   Asetek’s Opening Brief at 8. Such a construction would exclude a flow path wherein the fluid

                                  22   exits the lower chamber, meanders through the entire cooling loop (including a remote radiator),

                                  23   and eventually returns to the lower chamber. Id.

                                  24          Asetek’s patented liquid cooling design has a pump unit that combines a pump, dual-

                                  25   chambered “reservoir,” and a “heat exchanging interface” (i.e., a cold plate) into a single

                                  26   component. Id. at 5. The reservoir is divided into two chambers known as the “upper chamber”

                                  27   and the “lower chamber” in the ’601 patent claims. Id. The dual chambers are vertically spaced

                                  28   apart and fluidly coupled together to allow for heat dissipation from the computer processing unit
                                                                                        12
                                   1   (the “CPU”) via the heat exchanging interface. Id. at 5-6. Thus, the boundary wall of the lower

                                   2   chamber is placed in direct thermal contact with the CPU. Id. at 6. This configuration enables

                                   3   separate and independent optimization of the pumping function in the upper chamber and the heat

                                   4   transfer function in the lower chamber. Id.

                                   5          Asetek argues that the ’601 patent describes a very specific configuration for the dual-

                                   6   chambered reservoir wherein the cooling liquid enters the lower chamber from the upper chamber

                                   7   through a first passage that is substantially central to the lower chamber, as shown in the

                                   8   highlighted portion of Figure 9 of the specifications:

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21   Id. at 6-7 (highlight added).

                                  22          Coolant entering the lower chamber splits and flows outwardly along a plurality of

                                  23   channels from the central region towards the perimeter of the lower chamber, where a second

                                  24   passage collects the heated coolant and directs it out of the lower chamber:

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                        13
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13   Id. (highlight added). In its Opening Brief, Asetek dubs this configuration the “center-to-

                                  14   perimeter” flow in the lower chamber: the coolant flows from the centrally located first passage

                                  15   (where it contacts and cools the CPU chip, which generates the most heat) in an outward direction

                                  16   to the perimeter. Id. at 15.

                                  17          Asetek contends that the center-to-perimeter flow contains functional benefits that are

                                  18   integral to the invention. Id. Positioning the first passage at the central region of the lower

                                  19   chamber allows the cooling liquid to make thermal contact with the heat exchanging interface

                                  20   first, before collecting any heat from the perimeter of the lower chamber. Id. This greatly

                                  21   increases heat-removal efficiency because the center of the heat-exchanging interface (i.e., the

                                  22   center of the cold plate) is positioned right above the heat-generating CPU and is therefore hotter

                                  23   compared to the peripheries. Id. at 7. Thus, allowing the coolant to enter at the center of the

                                  24   lower chamber (as opposed to the periphery) ensures more efficient heat removal from the hottest

                                  25   region of the heat exchanging interface. Id.

                                  26          In CoolIT’s configuration, the cooling liquid enters the lower chamber at the periphery and

                                  27   exits at the center, which creates a perimeter-to-center flow. Id. at 14. CoolIT argues that,

                                  28   because the claim language does not require the cooling liquid to always stay within the lower
                                                                                         14
                                   1   chamber, the liquid can travel from “a central region” to a “spaced apart” radiator before flowing

                                   2   “toward the perimeter of the lower chamber [50,]” as depicted below:

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16   CoolIT’s Responsive Brief at 8-9 (Docket No. 248). In the figure above, “the fin array (item 52 in

                                  17   the green circle) creates a plurality of channels that direct the cooling liquid to flow up from the

                                  18   blue circle, which is ‘[a] central region,’ toward (and to eventually reach) the yellow circle, which

                                  19   is ‘the perimeter of the lower chamber.’” Id.

                                  20          The Court adopts the plain and ordinary meaning of the claim term. The plain and

                                  21   ordinary meaning excludes CoolIT’s proposed construction. Under CoolIT’s proposed

                                  22   construction, the cooling liquid enters the lower chamber at the periphery and exits at the center.

                                  23   This is a perimeter-to-center flow rather than a center-to-perimeter flow. In other words, under

                                  24   CoolIT’s construction, the cooling liquid is not directed “from the central region toward the

                                  25   perimeter of the lower chamber.” ’601 patent, claims 1, 6, and 12 (19:12-13; 19:58-59; 20:48-49)

                                  26   (emphasis added). Instead, the cooling liquid is directed from the perimeter (i.e., from a spaced

                                  27   apart radiator) toward the center of the lower chamber. This contravenes the plain language of the

                                  28   claim terms.
                                                                                         15
                                   1          CoolIT contends that its configuration ultimately directs the fluid from the center to the

                                   2   periphery (i.e., after exiting the lower chamber, and being routed through an external radiator).

                                   3   Responsive Brief at 7-9. However, that construction, under which the fluid is directed from the

                                   4   center region toward the perimeter of the lower chamber, would render meaningless the directional

                                   5   language of the claim. Cf. Merck & Co. v. Teva Pharm. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir.

                                   6   2005) (“[a] claim construction that gives meaning to all the terms of the claim is preferred over

                                   7   one that does not do so”).

                                   8          In sum, the Court adopts the plain and ordinary meaning of this claim term.

                                   9                                        IV.         CONCLUSION

                                  10          For the foregoing reasons, the Court construes the contested claim terms as follows:

                                  11              •    Term one (1): “first/second side of the [plurality of] fins” and “first/second side of

                                  12                   the plurality of juxtaposed fins” has its plain and ordinary meaning without the
Northern District of California
 United States District Court




                                  13                   need for further construction.

                                  14              •    Term two (2): “direct the cooling liquid from the central region toward the

                                  15                   perimeter of the lower chamber” has its plain and ordinary meaning without the

                                  16                   need for further construction.

                                  17          The Court continues to encourage the parties to engage in productive settlement

                                  18   negotiations.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: July 8, 2021

                                  23

                                  24                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  25                                                      United States District Judge
                                  26
                                  27

                                  28
                                                                                          16
